Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kelvin J. Miles appeals the district court’s orders denying relief on his Fed. R.Civ.P. 60(b) motion and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Miles v. Glen, No. 2:13-cv-01408-RBH (D.S.C. July 6 and July 24, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.